Citation Nr: 9909019	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-05 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
mustard gas exposure, to include laryngitis; a throat 
disorder (other than laryngitis); a respiratory disorder 
(other than sinusitis); ringing in the ears; varicose veins 
(claimed as dilated blood vessels); and a heart disorder with 
hypertension.

2.  Entitlement to an increased evaluation for the veteran's 
service connected sinusitis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
January 1946.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to service connection 
for multiple claimed residuals of mustard gas exposure, to 
include laryngitis; a throat disorder (other than 
laryngitis); a respiratory disorder (other than sinusitis); 
ringing in the ears; varicose veins (claimed as dilated blood 
vessels); a heart disorder with hypertension; conjunctivitis 
(claimed as inflammation of the eyes); headaches; and a 
subcutaneous mass on the right face (claimed as facial 
swelling).  The veteran was provided with notice of that 
rating decision on December 20, 1993.  The veteran submitted 
a notice of disagreement with that rating decision in 
September 1994.

The Board notes that also appealed was a May 1994 rating 
decision which denied the veteran's claim seeking an 
increased evaluation for his service connected sinusitis, 
which was then assigned a noncompensable disability 
evaluation.  The veteran was provided with notice of that 
rating decision on June 28, 1995.  The veteran submitted a 
notice of disagreement pertaining to that rating decision in 
July 1994.

In December 1994, the veteran was provided with a statement 
of the case that addressed the issues denied by both the 
November 1993 and the May 1994 rating decisions.  The veteran 
was also provided with a letter from the RO, dated in 
December 1994, informing him that he had until June 28, 1995 
to submit his substantive appeal.  In March 1995, the veteran 
submitted a VA Form 9 constituting his substantive appeal to 
both the November 1993 and May 1994 rating decisions.  The 
Board notes that this substantive appeal was not submitted 
within one year of his December 20, 1993 notice of the 
November 1993 rating decision, nor within 60 days of the 
December 1994 statement of the case.  Nonetheless, given the 
letter from the RO informing the veteran that he had until 
June 28, 1995 to submit his substantive appeal, the Board 
finds his submission of a substantive appeal was timely and 
his appeal is fully developed as to both the issues 
identified on the title page hereinabove.

The Board also notes that in March 1997, the veteran, 
accompanied by his representative, appeared and presented 
testimony at a hearing on appeal before a VA hearing officer.  
The transcript of that hearing, which is of record in the 
claims file, reflects that the veteran and his representative 
indicated that they did not wish to continue the appeal as to 
the issues of entitlement to service connection for the 
mustard gas residuals of conjunctivitis (claimed as 
inflammation of the eyes); headaches; and a subcutaneous mass 
on the right face (claimed as facial swelling).  It was 
indicated that they wished to withdraw the claims of 
headaches, facial swelling, and inflammation of the eyes, as 
claimed residuals of mustard gas exposure.  It was instead 
argued that those claimed residuals were actually part of the 
symptomatology due to the veteran's service connected 
sinusitis and should be considered as part of that increased 
evaluation claim.  (See Transcript, p. 2).

The Board notes that a substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (1998).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

We further note that the veteran personally submitted his 
substantive appeal regarding the issue of claimed mustard gas 
residuals and, thus, in accordance with the above cited 
regulations, his written consent is required in order to now 
withdraw that issue from appeal.  However, given the clear 
indication, at the March 1997 hearing, that the veteran and 
his representative intended to withdraw the claimed residuals 
of conjunctivitis (claimed as inflammation of the eyes); 
headaches; and a subcutaneous mass on the right face (claimed 
as facial swelling) from appeal, we find that those claimed 
residuals are not part of the issue now before the Board.  
See Tomlin v. Brown, 5 Vet. App. 355, 357 (1993) (holding 
that transcription of oral statement satisfies requirement 
that notice of disagreement must be in writing).  It appears 
reasonable to infer that, had the veteran objected to the 
representative characterization of his position as to 
withdrawal of the appeal, he would have registered that 
concern during the hearing.  The transcript shows no such 
objection.

Finally, the Board notes that by an October 1997 rating 
decision, the veteran was granted an increased evaluation of 
30 percent for his service connected sinusitis.  However, the 
veteran did not indicate that he wished to withdraw his 
appeal as to this issue and therefore, the issue is continued 
on appeal.  The Board also notes that the veteran initially 
requested a hearing before a traveling Member of the Board.  
However, the record indicates that by an October 1998 letter, 
the veteran subsequently withdrew his request for a hearing 
before a Member of the Board.

(See the Remand portion of this document for an explanation 
of further action required before the Board can adjudicate 
the issue of entitlement to an increased evaluation, in 
excess of 30 percent, for the veteran's service-connected 
sinusitis.)


FINDINGS OF FACT

1.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to mustard gas 
exposure.

2.  No medical evidence has been submitted to show that the 
veteran is suffering from his claimed laryngitis, a throat 
disorder (other than laryngitis), a respiratory disorder 
(other than sinusitis), or a ringing of the ears.

3.  Although the veteran has been treated for a heart 
disorder to include hypertension and arteriosclerotic heart 
disease, and varicose veins (claimed as dilated blood 
vessels), there is no competent evidence to show that these 
disorders are related to the veteran's claimed mustard gas 
exposure.

4.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection for residuals of mustard gas exposure, to include 
laryngitis; a throat disorder (other than laryngitis); a 
respiratory disorder (other than sinusitis); ringing in the 
ears; varicose veins (claimed as dilated blood vessels); and 
a heart disorder with hypertension.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for residuals of mustard gas exposure, to include 
laryngitis; a throat disorder (other than laryngitis); a 
respiratory disorder (other than sinusitis); ringing in the 
ears; varicose veins (claimed as dilated blood vessels); and 
a heart disorder with hypertension.  38 U.S.C.A. § 1101, 
1110, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the veteran's service medical records is negative 
for any indication of mustard gas exposure.  His August 1945 
entrance examination was unremarkable.  There are numerous 
clinical records indicating the veteran was treated for 
nasopharyngitis while stationed at Camp Pickett, Virginia, 
and was diagnosed with sinusitis while in Germany.  However, 
these records are negative for any indication that the 
veteran was injured in a gas training exercise.  They are 
negative for any indication that the veteran ever blacked out 
or experienced a head injury during any training exercise.  
On separation examination, in March 1946, there were 11 
lesions noted on the skin, but these were non-symptomatic.  
All other pertinent findings were normal.

It is noted that service connection has been in effect for 
the veteran's sinusitis since a June 1947 rating decision.

The veteran last underwent a VA examination in June 1988.  At 
that time, there were no pertinent diagnoses.  His skin was 
within normal limits.  He had no complaints regarding his 
hearing or of any ringing in his ears.  The ears were 
reported as within normal limits.  His eyes were also within 
normal limits.  The respiratory system was also within normal 
limits.  There was a history of varicose veins stripping.  He 
was diagnosed with arteriosclerotic heart disease and 
coronary artery insufficiency angina.

The veteran's original claim seeking service connection for 
residuals of mustard gas exposure was received in May 1993.  
At that time, the veteran reported that he participated in 
mustard gas field testing while performing training exercises 
at Fort Bragg, North Carolina, in September or October 1945.  
He stated that during a field training exercise, an irritant 
filled the air and while attempting to put on his gas mask, 
he slipped and struck his head, blacking out until some time 
later.  He reported being hospitalized at Camp Pickett, 
Virginia.  He also reported later blacking out again and 
being hospitalized while stationed in Germany.

Of record are VA outpatient treatment records indicating 
ongoing treatment of the veteran from June 1992 through April 
1996.  The majority of these records indicate complaints of 
sinusitis and sinus headaches.  They also indicate the 
veteran was treated on numerous occasions for hypertension, 
and also angina, and a heart bradycardia.  There is also a 
record, dated in April 1993, indicating the veteran had a 
cyst on his right cheek.  In May 1993, it was noted that a 
subcutaneous mass was excised from the veteran's right mid-
mandibular region. The records also referred to a history of 
varicose vein stripping in the 1950s and 1960s.  

In March 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The majority of the 
veteran's testimony pertained to his treatment for his 
service connected sinusitis.  Regarding his claimed mustard 
gas exposure, the veteran testified that he was performing 
field training exercises in October of 1945, when gas was 
introduced to the area.  He stated he was trying to get his 
gas mask on, but stumbled and fell and hit his head, and the 
next thing he knew, he awoke in a field hospital.  (See 
Transcript, p. 7).  The veteran stated that after the 
training exercise was over, he went home on furlough, and 
then reported to Fort Pickett in Virginia, where a few weeks 
later he became sick again with some sort of unidentified 
fever.  The veteran stated that later, when he was in 
Germany, he became sick again and then he was diagnosed with 
sinusitis.  (See Transcript, p. 8).  The veteran stated that 
during the training exercise the men were told that mustard 
gas was being used.  The veteran also testified that part of 
his job involved the firing of howitzers, which was done 
without ear protection, and that he has had ringing in the 
ears ever since service.  (See Transcript, p. 10).  The 
veteran indicated that in making his claim, he had listed all 
conditions he had experienced since his service.  He was 
asked if there were any conditions for which he was receiving 
current treatment.  He replied that he received treatment for 
his varicose veins, for angina and chest pain related to his 
heart attack, and for headaches.  (See Transcript, p. 12).  A 
complete transcript of the testimony is of record.

Received in September 1997, from the U.S. Army Chemical and 
Biological Command, was a letter indicating that they had no 
information under the veteran's name.  It was reported that 
his name appeared on no records of mustard agent testing.  It 
was further reported that the description of exposure 
provided by the veteran took place at Fort Bragg in 1945 and 
there was no record of mustard gas testing being performed at 
Fort Bragg.  However, standard chemical warfare training was 
conducted at Fort Bragg, and included the use of a gas 
chamber exercise with tear gas or chlorine gas used.  It was 
also stated that the description provided by the veteran 
appeared to indicate that the event he participated in was a 
standard field exercise where troops were subjected to 
surprise aerial or land attacks of tear gas.  Photocopied 
materials from a 1944 training manual were enclosed, which 
described such training exercises.

II.  Analysis

The threshold question regarding the veteran's claims is 
whether he has presented well-grounded claims.  A well-
grounded claim is one which is plausible.  If he has not, the 
claims must fail and there is no further duty to assist in 
the development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).   This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, Epps v. West, 118 S.Ct. 
2348 (1998).  That decision upheld the earlier decision of 
the United States Court of Veterans Appeals (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  See also Rabideau v. Derwinski, 2 Vet. App. 141, 
142-143 (1992)  (Service connection may be granted for a 
chronic, not acute, disease or disability); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992)  (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such injury resulted in a present disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In addition, claims based on chronic effects of exposure to 
mustard gas and Lewisite are governed by 38 C.F.R. § 3.316 
(1998), which provides the following:

(a)	Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition:

(1)	Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin.

(2)	Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.

(3)	Full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.

(b)	Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct or there is affirmative evidence that 
establishes a non-service-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316 (1998).

The Board notes that in the recent case of Pearlman v. West, 
11 Vet. App. 443 (1998), the Court addressed the application 
of 38 C.F.R. § 3.316 in determining the well-groundedness of 
claims.  The Court indicated that under 38 C.F.R. § 3.316, 
the initial burden for a well-grounded claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Pearlman at 446.  The Court 
specified that "the veteran is relieved of his burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure.  Rather, service 
connection is granted if the appellant has experienced: (1) 
full body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed the specified conditions;" subject to the 
regulatory exceptions in paragraph (b).  Id.

The Board notes that in Pearlman, the veteran had stated he 
had participated in secret testing involving mustard gas 
exposure and he had subsequently developed respiratory 
disorders which were among the conditions specified within 
38 C.F.R. § 3.316.  Although all efforts by VA to 
substantiate his claimed exposure were unsuccessful, the 
Court held "that for the purpose of submitting a well-
grounded claim relating to exposure to toxic gases under this 
regulation, the Board must assume that the lay testimony of 
exposure is true."  However, the Court further noted that 
"whether or not the veteran meets the requirements of this 
regulation, including whether or not the veteran was actually 
exposed to the specified vesicant agents, is a question of 
fact for the Board to determine after full development of the 
facts."  Pearlman at 447.

Having reviewed all of the evidence of record, the Board will 
first address the question of whether the veteran experienced 
an exposure to mustard gas in service.  In this regard, the 
Board notes that service medical records do not reflect any 
such exposure, nor do they corroborate the veteran's history 
of having blacked out during a gas training exercise and 
having been subsequently hospitalized.  There are no such 
records of hospitalization within the veteran's service 
medical records.  Instead, service medical records only 
indicate treatment for nasopharyngitis and sinusitis.  The 
Board further notes that the September 1997 report from the 
U.S. Army Chemical and Biological Command indicated that 
there was no record of mustard gas testing being conducted at 
Fort Bragg as the veteran had claimed and that the veteran's 
description of exposure appeared to indicate the event 
described was a standard field exercise used at that time in 
which troops would be subjected to tear gas.  Thus, the Board 
notes that this historical evidence seemingly contradicts the 
veteran's contentions of having experienced mustard gas 
exposure.

Nonetheless, applying the recent holding of Pearlman to the 
case at hand, the Board notes that the veteran has provided 
contentions and testimony reporting that he was exposed to 
mustard gas during a training exercise at Fort Bragg in 1945.  
Although there is no evidence to corroborate the veteran's 
history of mustard gas exposure, for purposes of determining 
the well-groundedness of his claim, the veteran's evidentiary 
assertions must be presumed to be credible.  See King, and 
Pearlman, supra.  Accordingly, solely for the purpose of 
determining the well-groundedness of the veteran's claim, the 
Board accepts the credibility of the veteran's testimony and 
finds that he had a qualifying exposure to mustard gas for 
purposes of 38 C.F.R. § 3.316 (1998).

However, even conceding that the veteran experienced a 
qualifying mustard gas exposure in service, the Board notes 
that there is no credible evidence of record indicating that 
the veteran has any of the conditions specified within 
38 C.F.R. § 3.316.  Although the veteran has claimed to have 
experienced laryngitis, a throat disorder (other than 
laryngitis), a respiratory disorder (other than sinusitis), 
as well as a ringing in the ears, no medical evidence has 
been submitted to indicate that the veteran has been treated 
for any of those claimed disorders, nor is there any medical 
evidence of a current diagnosis of any such disorder.  As no 
such evidence has been submitted, these claims are not well-
grounded.  See Caluza, Brammer, Rabideau, and Pearlman, 
supra.

In regard to the veteran's present conditions which are 
demonstrated by the current medical record, namely varicose 
veins (claimed as dilated blood vessels); and a heart 
disorder with hypertension, the Board notes that these 
disabilities are not among the specified conditions for which 
the veteran is provided a presumption of service incurrence 
with exposure to mustard gas.  38 C.F.R. § 3.316.  
Accordingly, the veteran is not entitled to a presumption of 
service connection and the veteran has provided no medical 
evidence in support of his contentions that they are related 
to his claimed mustard gas exposure.  Accordingly, these 
claims are also not well-grounded.  See Caluza, and Pearlman, 
supra.

The Board also notes that, inasmuch as the veteran is 
offering his own medical opinion and diagnoses, the record 
does not indicate that he has any professional medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Although, in accordance with 
Pearlman, 38 C.F.R. § 3.316 relaxes the nexus requirement of 
Caluza for certain specified conditions, there is still a 
requirement of competent evidence of a current disability, 
and for disorders not specified within the regulation, there 
is still a requirement of competent evidence of a nexus.  In 
the case at hand, the veteran has not provided competent 
evidence to satisfy these requirements.  There is of record 
no medical evidence to support his lay assertions that he 
currently has any of the specified conditions within 
38 C.F.R. § 3.316; and as for the conditions which are 
demonstrated by the medical record, there is no competent 
evidence that they causally or etiologically related to his 
accepted exposure to mustard gas in service.  As such 
evidence has not been presented here, the veteran has not 
presented well-grounded claims of service connection.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claims well 
grounded.  He has not contended that any further relevant 
records exist.  The Board therefore finds that no further 
action is warranted relative to the development of the 
appellant's claim, based upon the information currently of 
record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.








ORDER

Service connection for residuals of mustard gas exposure; to 
include laryngitis; a throat disorder (other than 
laryngitis); a respiratory disorder (other than sinusitis); 
ringing in the ears; varicose veins (claimed as dilated blood 
vessels); and a heart disorder with hypertension; is denied, 
as well-grounded claims have not been presented.


REMAND

Regarding the veteran's claim seeking an increased evaluation 
for his service connected sinusitis, the Board finds the 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  VA therefore has a duty to assist him in 
developing the facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.159 (1998).  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In this regard, the Board notes that the veteran last 
underwent a VA examination in 1988.  Clearly, such a stale 
examination is inadequate for rating purposes.  Where the 
record before the Board is inadequate, a remand is required.  
Green v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, it 
is necessary that this case be remanded in order to have the 
veteran undergo another VA examination.  38 C.F.R. §§ 4.2, 
19.9 (1998).

In addition to the above, the Board notes that the veteran's 
service connected sinusitis is evaluated in accordance with 
38 C.F.R. § 4.97, Diagnostic Code 6513.  However, the Board 
notes that rating criteria under 38 C.F.R. § 4.97 have been 
changed for diseases of the nose and throat, effective on 
October 7, 1996.  See 61 Fed. Reg. 46720-46731 (Sept. 5, 
1996).  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As such, consideration must be given 
to both the criteria in effect prior to October 7, 1996, and 
the criteria effective October 7, 1996.

Chronic maxillary sinusitis is evaluated, under the revised 
respiratory rating criteria, based upon the frequency of 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment; the presence of 
headaches, pain, and purulent discharge or crusting; the 
necessity for radical surgery with resulting chronic 
osteomyelitis; or the experience of headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1998).  A note following these rating 
criteria explains that an incapacitating episode of sinusitis 
is one that requires bed rest and treatment by a physician.  
38 C.F.R. § 4.97, Note following Codes 6510-6514 (1998).

In the present case, as already noted hereinabove, it is 
necessary to remand this claim for a current examination of 
the veteran.  It is also appropriate that the scheduled 
examination of the veteran consider the revised rating 
criteria pertaining to his disorder.

When, during the course of review, it is determined that 
further evidence is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.  Under the circumstances 
described above, and in order to ensure that the duty to 
assist the veteran under 38 U.S.C.A. § 5107 is satisfied, the 
case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
obtain the names and addresses of all 
medical care providers (VA and private) 
who have recently treated his service-
connected sinusitis.  After securing the 
necessary releases, the RO should attempt 
to obtain any such private treatment 
records, not already on file.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
already on file, and associate them with 
the claims folder.

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine the extent of his 
service-connected sinusitis.  The claims 
folder and a copy of this remand should 
be made available to, and reviewed by, 
the examiner before the examination.  Any 
indicated studies, including x-rays, 
should be accomplished.  The examiner 
should specify all disabling 
characteristics of this disability such 
as the kind and extent of headaches 
experienced, and whether there are other 
manifestations such as conjunctivitis, 
headaches, and facial swelling, as 
claimed by the veteran.  All findings, 
opinions and bases therefor should be set 
forth in detail.

4.  With regard to the instructions set 
forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.

5.  The RO should then again consider 
whether the veteran is entitled to an 
increased rating for his service-
connected sinusitis.  In considering 
whether the veteran is entitled to an 
increased rating, the RO should consider 
the disorder under both the old and new 
rating criteria and rate in accordance 
with the guidance expressed by the Court 
of Veterans Appeals in Karnas v. 
Derwinski, 1 Vet. App. 305 (1991).

6.  After the development requested 
hereinabove has been completed, then the 
RO should again review the veteran's 
claim.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case, that 
includes any additional pertinent law and 
regulations, and they should be given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, 
following appropriate procedures.

The purpose of the REMAND is to ensure due process of law and 
to further develop the record.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 
- 13 -


- 1 -


